DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 depends from independent claim 1, which by amendment recites a tube consisting of only a first layer and a second layer of specific materials having specific properties, claim 11 then positively recites adding a third layer to the tube structure which contradicts claim 1 from which it depends which recites the hose can only consist of two layers, thereby such language in claim 11 is indefinite where the scope of the claim cannot be determined when it is not clear how the tube can have a third layer when it is recited as consisting of two layers.  For purposes of speedy prosecution the examiner will treat the limitation of claim 11 as being capable of combination with the structure of claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rowles (2007/0051418).   The reference to Rowles discloses the recited composite tube (see title which sets forth a multilayer structured tube of this kind is considered a composite tube as is known in the art, and with no other claimed additional materials that would make the materials be considered composite by themselves) comprising a first layer 24 comprising a thermoplastic polymer which can include forms of polyesters, polyamides and possibly thermoplastic urethanes ([0031] sets forth materials, it describes known thermoplastic resins used for the layers of the tube but is not clear which is intended for the inner first layer and which is intended for the second outer layer, or whether they overlap, but paragraph [0030] sets forth the inner polymer layer 24 can be any thermoplastic polymer and then [0031] defines what is meant by thermoplastic polymers known in two places which includes polyesters and thermoplastic polyurethane, so it is considered that at least one of these materials is known for use in layer 24), a second layer 26 adjacent the first layer (see fig 2), the second layer comprising a silicone material ([0031] discusses the outer second layer 26 can be is more flexible than the inner polymer layer and can include silicone vulcanizates, or vulcanized .  
	With respect to the first layer has a length equivalent to a length of the second layer, as seen in figures 9, 11, 12, and 14 both layers are seen to extend at equivalent lengths, and since the layers are coextruded it is considered that the adhesive bond to cohesive failure would exist along an entire length of the tube since the layers are coextruded to the same length and would adhere along the entire length naturally.
It is unclear as to whether the inner layer reciting other materials of thermoplastic nature, and then discussing other thermoplastic materials in the next paragraph was intending to further define other known thermoplastic materials used to make the hose layers including the first inner layer, or that blends of polyester would including copolyester, but if it is argued that the inner layer would not include thermoplastic polyurethane, copolyester or other polyester blends, or that the silicone material used is different, or that the Tg would not be the same for the materials see the rejection below with teaching references.  It is considered that since the reference sets forth that the inner layer can be formed of a polyester or derivative thereof that such would include copolyester at least as a derivative of polyester which would also include derivatives such as polyether-ester which is known as HYTREL which is a derivative of polyester and is a known type of copolyester which is also known as a polyether-ester (see col. 5, lines 17-21 of Versteegh 4634615 for evidence that this is known of the material HYTREL and that such is a derivative form of polyester) and therefore it meets the limitation that the inner layer can be 
With respect to claim 20, Rowles sets forth use of the hose with washing machines in [0002] for riser type hoses like recited in Rowles, and such are known to be provided with pumps, thereby meeting claim 20 in of the hose combined with a pump, and these hoses are known to come in varying lengths depending on how far the washer is from the water source.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowles.   It is considered merely a choice of mechanical expedients to form a hose with any desired length, and it would have been obvious to one skilled in the art to modify the hose of Rowles to be of any length including up to 2 meters in length as such is merely a choice of mechanical expedients and would only require routine experimentation to optimize the length of the tube for the intended use of the tube so that it is long enough to achieve what it needs to achieve for flow connections as such is merely a choice of mechanical expedients, especially when it is known to use the hose with a washing machine and longer length hoses are known to be available depending on the distance the machine is from a water source.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowles in view of Eversull (2011/0264057).  The reference to Rowles discussing the silicone is a vulcanizate which is a vulcanized version of silicone but does not recite how it is vulcanized, such as using radiation.  The reference to Eversull discloses in [0092-0093] that silicone can be used to form layers of the hose, and that such can be cured using UV light which is a known source of radiation where light is a form of radiation.  It would have been obvious to one skilled in the art to modify the silicone vulcanizate of Rowles to be cured using radiation as suggested by Eversull where such is a known method used to cure silicones used as layers of hoses and such would provide the benefits of this type of curing over chemical curing as is known in the art. 

Claims  1, 3-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowles in view of Doshi (2008/0053553) and the teachings of Eversull.  The reference to Rowles discloses the recited structure above with the exception of setting forth that a copolyester can be used for the inner layer in place of a polyester, especially when derivatives of polyester are also set forth in Rowles or versions of polyamides which all have similar Tg values as copolyesters.  The reference to Doshi discloses .  
The reference to Eversull discloses the recited composite tube (see [0030] which sets forth a multilayer structured tube of this kind is considered a composite tube) comprising a first layer 20,30 comprising a thermoplastic polymer which can include polyurethane which would be a form of thermoplastic urethane [0022], a second layer 22 adjacent the first layer, the second layer comprising a silicone material [0085] where extrusion is merely a method step in an article claim and holds little patentable weight with regards to the final product which is a silicone layer and such material is known to be extruded, the thermoplastic polymer used can be a polyurethane which is considered a thermoplastic urethane, the silicone can comprise a high consistency rubber which inherently would have the same viscosity of claim 6 since it is comprised of the same material which without any claimed alternation of the material would have the same properties since it is the same material, the first and second layers are in direct contact, the second layer has an inner surface that defines a central lumen of the tube, an additional layer of adhesive [0084] which is considered an additional layer that can be provided, the first layer also defines a central lumen of the tube.  The recited glass transition 
	The first and second layers of the reference are in direct contact with one another, and since the layers are contacting one another then there would be naturally a bond between the layers (especially when the reference in [0084] sets forth laminating or adhering the layers together such sets forth the two layers are to bond to one another which is what is meant by adhering them or laminating them together) that is dependent upon the materials used, and since the same materials are used in the reference as are set forth in the claims, then the same bond would occur between the layers such that the adhesive strength would be of cohesive failure in that the layers that were connected together would have the same adhesive strength based on the materials ability to bond to one another, and with no additional modification of the materials used to achieve any different bonding, the reference would have the same adhesive strength as applicants since it is the same materials that are in contact with one another and molded together to form a two layer tube, where it is also considered that all materials that are provided in layers that are connected to one another would have an adhesive strength of cohesive failure since this is merely a strength that would keep the layers connected together before failure and any reference teaching layers connected together in order to function as desired would need the layers to stay in contact and not fail, especially to prevent delamination of the tube layers which would be considered failure.  Due to the fact that the two layers are produced in contact with one another, and the materials would be in contact the layers would adhere to one another naturally and form a bond between the first and second layers naturally such are considered as bonded to one another.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The only references still being used are used as teaching references only, which features they teach are not being argued but rather how they failed to meet the new claim language, and these arguments were found persuasive so those rejections are no longer part of the rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH